—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Commission of the Town of Glarkstown, dated November 21, 2000, which denied the petitioner’s request for certain retirement benefits pursuant to a collective bargaining agreement, the petitioner appeals from a judgment of the Supreme Court, Rockland County (O’Rourke, J.), dated June 22, 2001, which, inter alia, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner, Kevin O’Connor, is a former police officer with the respondent Town of Glarkstown. He commenced this CPLR article 78 proceeding to challenge the denial of his request for certain retirement benefits pursuant to a collective bargaining agreement covering the terms of his employment. However, because the petitioner failed to pursue the grievance procedures set forth in the collective bargaining agreement, the proceeding was properly dismissed for failure to exhaust administrative remedies (see Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52).
The parties’ remaining contentions either are without merit or need not be addressed in light of our determination. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.